Per Curiam.
The order appealed from should be modified by inserting before the words “ from picketing and aiding,” the words “ except as hereinafter expressly stated; ” and further by adding at the end of the order the words: “ Nothing herein contained shall be deemed to enjoin the defendants from peaceful picketing without force, violence or intimidation, provided that no placard or sign used by the defendants, or any of them, or their pickets, shall contain the names of any of the plaintiff’s customers, or refer directly or indirectly to the buildings of plaintiff’s customers, or to the names or identity of such customers, and the carrying of any placard or sign with such a reference, direct or indirect, is expressly enjoined.” As so modified the order will be affirmed, with ten dollars costs and disbursements *736to the respondent. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order modified as indicated in opinion and as so modified affirmed, with ten dollars costs and disbursements to the respondent.